Order of disposi*104tion, Family Court, New York County (George Jurow, J.), entered on or about March 10, 1995, which adjudicated respondent-appellant a juvenile delinquent upon a finding that he committed acts which, if committed by an adult, would constitute the crimes of robbery in the second and third degrees, petit larceny, and criminal possession of stolen property in the fifth degree, and placed him on probation for 18 months, unanimously affirmed, without costs.
Viewed in the light most favorable to the presentment agency (see, Matter of Michael D., 109 AD2d 633, 634, affd 66 NY2d 843), the complainant’s testimony that appellant took a bag of food from him while he was being attacked by others in the group of five or six that followed him into a building and fled together was legally sufficient to establish appellant’s in-concert liability for robbery in the second and third degrees (see, People v Cradle, 176 AD2d 212, 213, lv denied 79 NY2d 826). Circumstances that might have hindered the complainant’s ability to observe appellant during the robbery raised issues of credibility that were placed before Family Court, and we. see no reason to disturb its determination (see, Matter of Jason V., 171 AD2d 447). Concur — Murphy, P. J., Milonas, Williams, Tom and Mazzarelli, JJ.